NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YAN FU,                                          No.   16-71602

                Petitioner,                      Agency No. A201-210-550

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Yan Fu, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s

(“IJ”) decision denying her application for asylum and withholding of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Fu’s testimony and documentary evidence as to

when she decided to leave China, why her pastor in the United States was

unavailable to provide testimony, and where she lived in the United States, and the

IJ’s demeanor finding. See id., 590 F.3d at 1048 (adverse credibility determination

was reasonable under the “totality of the circumstances”); see also Huang v.

Holder, 744 F.3d 1149, 1153 (9th Cir. 2014) (“The need for deference is

particularly strong in the context of demeanor assessments.”). Further, substantial

evidence supports the agency’s finding that Fu’s corroborative evidence does not

independently support her claim for relief. See Garcia v. Holder, 749 F.3d 785,

791 (9th Cir. 2014). In the absence of credible testimony, in this case, Fu’s asylum

and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153,

1156 (9th Cir. 2003).

      In light of our disposition, we do not reach Fu’s contentions regarding the

merits of her claims.

      PETITION FOR REVIEW DENIED.




                                         2                                     16-71602